[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________          FILED
                                                      U.S. COURT OF APPEALS
                                   No. 11-15023         ELEVENTH CIRCUIT
                                                            JUNE 27, 2012
                               Non-Argument Calendar
                                                             JOHN LEY
                             ________________________
                                                              CLERK

                        D.C. Docket No. 1:09-cv-00156-JEC

MICHAEL BRADFORD,

                                                         Plaintiff-Appellant,

                                      versus

DWAYNE CARTER,
a.k.a. Lil Wayne, et al.,

                                                         Defendants,

DARIUS J. HARRISON, a.k.a. Deezel,
BMI, INC.,
DWAYNE MICHAEL CARTER, JR.,
a.k.a. Lil Wayne,
BOBBY MARCEL WILSON,
a.k.a. Bobby Valentino,
CASH MONEY RECORDS, INC., et al.,

                                                         Defendants-Appellees.
                             ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________
                                 (June 27, 2012)
Before BARKETT, PRYOR, and COX, Circuit Judges.

PER CURIAM:

      The district court dismissed Michael Bradford’s civil action with prejudice

pursuant to Fed. R. Civ. P. 41(b), denying in the same order Bradford’s motion to

dismiss without prejudice. Bradford appeals. He contends that the district court

abused its discretion in dismissing with prejudice and in denying his request for

dismissal without prejudice. (R.1-169.)

      This litigation spanned about two years and eight months. Misconduct by one

of Bradford’s former attorneys is not disputed. And, misconduct by Bradford himself

has support in the record. We conclude that Bradford has not shown that the district

court abused its discretion in dismissing the action with prejudice.

      AFFIRMED.




                                          2